DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/24/2021 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 10-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Heinen (US 3125323).
Regarding Claim 1, Heinen discloses a multi-seat gate valve (FIG. 1, the slips 53 can be axially activated to allow flow or block flow through passage 11), which comprises: a body (12, 14) with a chamber (18, FIG. 2) and a fluid passage (11a, 11b; FIG. 2); a gate (61, 70) positioned within the body, the gate including a pair of opposing nonparallel surfaces (65, the opposing faces are nonparallel with one another, FIG. 2), a pair of opposing parallel surfaces (F1G. 3, the sides 62 are parallel with one another), and a bottom edge surface (FIG. 2, the slips 53 rest on a bottom edge surface); a pair of sealing members (53, the surfaces of 53 act as sealing members, FIG. 2), wherein each sealing member is secured between the bottom edge surface on the gate (bottom edge surface of portion 61) and a pair of locking members (58, the pins 58 help secure the slips 53 to the wedge 61 and act as locking members) until the gate valve is at a fully closed position (FIG. 1, when the gate is at the fully closed position the slips 53 rest on the stops 55 and the slips are no longer in contact with the bottom edge); and wherein each locking member is detachably coupled to i) the gate until the gate valve is at the fully closed position (FIG. 1, when the gate valve is at the fully closed position the pins 58 fit into recesses 59 to detach from the gate) or ii) the body only when the gate valve is at the fully closed position and each sealing member is in position to seal the fluid passage.

Regarding Claim 3, Heinen discloses the multi-seat gate valve of claim 1, wherein each sealing member (53) is secured between the bottom edge surface on the 

Regarding Claim 4, Heinen discloses the multi-seat gate valve of claim 1, further comprising an operating shaft (75) coupled to the gate for moving the gate within the chamber between an open position (FIG. 2) and the fully closed position (FIG. 1).

Regarding Claim 10, discloses the multi-seat gate valve of claim 1, wherein each sealing member is slideably engaged with a respective one of the pair of opposing non-parallel surfaces on the gate (FIGS. 1 and 2 show that sealing members 53 slide with respect to the wedge 63).

Regarding claim 14, Heinen discloses a method for sealing a fluid passage (11a, 11b) through a multi-seat gate valve (two seats 24), which comprises: moving a pair of sealing members (53), a pair of locking members (58) and a gate (61, 70) from an open position (fig. 2) toward a fully closed position (fig. 2) within a chamber (18) of the gate valve; securing the pair of sealing members between a bottom edge surface (bottom edge of 61) on the gate and the pair of locking members until the gate valve is at the fully closed position (gate is in a fully closed position when sealing members 53 reach 

Regarding claim 12, Heinen further discloses comprising sliding the gate between the pair of sealing members to seal the fluid passage (as shown in fig. 1, the gate 61, 70 continues movement downward once the sealing members 53 are released, to seal the fluid passage).

Regarding claim 13, Heinen further discloses comprising: resecuring the pair of sealing members between the bottom edge surface on the gate and the pair of locking members; and moving the pair of sealing members, the pair of locking members and the gate from the fully closed position toward the open position within the chamber of the gate valve (col. 4, ll. 12-34).

Regarding claim 14, Heinen discloses wherein each locking member is detachably coupled to i) the gate until the gate valve is at the fully closed position (FIG. 1, when the gate valve is at the fully closed position the pins 58 fit into recesses 59 to detach from the gate) or ii) the body only when the gate valve is at the fully closed position.

Allowable Subject Matter
Claims 2 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3743244 and US 5236345 each disclose related gate valves having a fully closed and a sealing position of sealing members.  However, both lack locking members detachably coupled to the gate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753